ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment after Finale Rejection (AFCP 2.0) was received on 2/7/22 but will not be entered as it fails to place the application in condition for allowance.

Response to Arguments

Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive. 
The applicant asserts the combination of Hattori, Arifuku, and Tanaka does not teach or suggest determining a positional relationship between an overlapping area of document images and a character string extracted from the documents, as set forth in claims 1, 13, and 14. The Examiner respectfully disagrees as the combination of Hattori (US 10,091,396), Arifuku (US 2019/0238710), and Tanaka (US 2019/0045079) discloses the above mentioned feature. Particularly, Hattori discloses an extraction unit 42 for detecting vertical edges and horizontal edges of a receipt. The edge detection determines the boundaries between the receipts and the black pixels, and the characters (col 25 lines 31-43). Tanaka discloses determining the amount of overlap that exists between two documents based on a threshold value (paras 159-162 and 177-179). Arifuku discloses detecting errors during multi-cropping of a plurality of scanned 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/Primary Examiner, Art Unit 2677